Citation Nr: 0604712	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-19 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial increased rating, higher than 10 
percent, for residuals of a right hallux dislocation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1997 to 
January 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  The claims file was later transferred 
to the jurisdiction of the RO in North Little Rock, Arkansas.  

In February 2002, the RO granted the claim of entitlement to 
service connection for residuals of a right hallux 
dislocation and assigned a 10 percent disability rating, 
effective January 2002.  

The Board notes that in February 2002, the RO also denied 
entitlement to service connection for a left scar, 
condylomata on the penis, pseudofolliculitis barbae, right 
retropatellar, and left retropatellar pain syndrome.  A 
Substantive Appeal was not received for the claim of 
entitlement to service connection for condylomata on the 
penis, and therefore, that claim is not on appeal before the 
Board.  The claims of entitlement to service connection for 
pseudofolliculitis barbae, right retropatellar, and left 
retropatellar pain syndrome were granted.  To date, the 
veteran has not taken any action with regard to the claims, 
and therefore, those claims are not before the Board.  

In March 2004, the veteran presented personal testimony 
during a Travel Board hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is of 
record.  

This case was previously before the Board.  In July 2004, the 
issue was remanded for further development.  A review of the 
claims file reveals that the requested development has been 
accomplished.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Residuals of a right hallux dislocation are manifested by 
pain, painful motion, decreased range of motion, stiffness 
and traumatic arthritis.  

3.  The October 2004 VA medical opinion characterized the 
severity of the residuals of a right hallux dislocation as 
moderate.  


CONCLUSION OF LAW

The criteria for entitlement to an initial increased rating, 
higher than 10 percent, for residuals of a right hallux 
dislocation have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 
4.68, 4.71a Diagnostic Codes 5171, 5280, 5281, 5284 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and VA's Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In the recently decided case of Pelegrini v. Principi, 18 
Vet. App. 112, (2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" a substantially complete application for 
benefits is received.  This mandates that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where that notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice specifically complying 
with section 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  

In February 2002, the RO granted the claim of entitlement to 
service connection for residuals of a right hallux 
dislocation and assigned a 10 percent rating, effective 
January 2002.  Upon receiving notification of the decision, 
the veteran filed a timely Notice of Disagreement in October 
2002, indicating that he disagreed with the evaluation 
assigned for the disability.  In August 2002, the veteran was 
informed of the general requirements of VCAA and VA's duty to 
assist.  In May 2003, the veteran was provided with a 
Statement of the Case.  

In March and May 2003, the veteran was informed of the 
detailed requirements of VCAA and VA's duty to assist.  He 
was advised of the information and evidence necessary to 
establish entitlement to an increased rating for residuals of 
a right hallux dislocation, he was advised of the efforts 
that VA would make to obtain information and evidence 
necessary to support the claim, he was advised of the 
evidence that VA received in connection with the claim, and 
he was also advised of the types of evidence that he was 
responsible for submitting on his own behalf.  Thereafter, 
the veteran filed a Substantive Appeal.  

Pursuant to the Board's July 2004 Remand, additional 
development was accomplished and a Supplemental Statement of 
the Case was issued in July 2005.  

In light of the foregoing development, all notification has 
been given and all relevant available evidence has been 
obtained.  Consequently, the Board concludes that any 
deficiency in compliance with the VCAA, or sequence of events 
with regard to VCAA, has not prejudiced the veteran and is, 
thus, harmless error.  See ATD Corp. v.  Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  Brown, 4 Vet. 
App. 384 (1993).  

II.  Factual Background

A March 2001 non-VA medical report, from M.K.W., D.P.M., 
stated that the veteran dislocated the hallux in May 2000 
while playing football.  He subsequently underwent closed 
reduction of the dislocated interphalangeal joint of the 
hallux of the right foot.  He later developed pain secondary 
to bone fragments and he underwent surgery for relief.  
However, he continued to suffer from pain in the area of the 
affected site.  

The neurologic examination showed decreased sensation to the 
dorsal distal aspect of the hallux, just distal to the 
surgery site.  The rest of the neurologic examination was 
unremarkable.  The orthopedic examination showed pain upon 
palpation, and attempted range of motion of the 
interphalangeal joint of the hallux.  The X-ray studies that 
were performed showed significant arthritic changes occurring 
in the interphalangeal joint of the right hallux.  The 
impression was traumatic arthritis, interphalangeal joint of 
the right hallux and painful hypertrophic scar of the right 
hallux.  

On VA examination provided by C.D.T., M.D., dated in August 
2001, the veteran stated that he experienced pain with 
increased standing or walking, weakness, stiffness, fatigue, 
and a lack of endurance in the right great toe.  On 
examination of the right foot, there was painful motion, 
tenderness, and weakness of the right great toe.  The veteran 
was unable to flex the joint, hallux valgus was not present, 
and the veteran did not require shoe inserts, corrective 
shoes, or arch supports.  The diagnosis was traumatic 
arthritis of the right hallux valgus; the objective findings 
were inability to flex and tenderness to palpation.  

The Department of Defense (DD) Form 214 reported that the 
veteran separated from service in January 2002.  

The medical treatment reports from the VA Medical Center 
(VAMC) in Arkansas, dated from January 2002 to June 2002, 
showed a single complaint of pain in the right great toe 
distal joint.  A physical examination showed that there was 
minimal range of motion with pain in the right great 
interphalangeal joint.  The veteran was assessed with 
arthralgia of the right great interphalangeal joint.  The VA 
X-ray study, dated in June 2002, showed that the veteran had 
a clinical history of pain.  The impression was that he had a 
normal foot.  

On VA examination, dated in September 2002, the veteran's 
chief complaint was that he experienced pain in the big right 
toe.  The medical history provided that the veteran injured 
the right toe in May 2000 while playing football.  The 
veteran related that he was employed as a housekeeper.  His 
subjective complaints included discomfort after prolonged 
standing or walking, and he also experienced a popping sound.  
The veteran took Motrin, as occasion required, for the relief 
of symptoms associated with the right first 
metacarpophalangeal joint (MPJ).  

On physical examination, the neurologic evaluation was 
normal.  Muscle strength was 3+.  The veteran had full range 
of motion at the right first MPJ.  On motion into the 
hyperextension and maximum dorsiflexion, there was some 
occasional clicking, and occasional popping.  The veteran 
stated that moving the joint was uncomfortable and there was 
some edema above the joint.  The X-ray study revealed that 
all of the views of the right first MPJ were within normal 
limits.  The impression showed a normal X-ray.  The 
assessment was trauma to the right first MPJ that may have 
resulted in the some type of cartilaginous injury, not 
perceived on X-ray study.  The veteran was also assessed with 
experiencing some degenerative joint disease discomfort with 
activity.  

In conjunction with the veteran's Substantive Appeal, dated 
in June 2003, the veteran stated that he disagreed with the 
findings of the VA examination.  He indicated that he did not 
in fact have full range of motion of the first 
metacarpophalangeal joint.  He maintains that the medical 
record showed that he had less than 5 degrees of range of 
motion.  He also maintained that he suffered from traumatic 
arthritis of the interphalangeal joint of the right hallux.  

The VA medical treatment reports, with dates beginning in 
June 2003, showed complaints of a painful right great toe.  
The VA X-ray study, dated in June 2003, showed mild 
degenerative changes with hypertrophic spur and some erosion 
involving the interphalangeal joint of the great toe.  The 
impression was mild degenerative changes of the 
interphalangeal joint of the great toe.  

The non-VA medical reports from W.H.F., M.D., dated at June 
2003, showed that the veteran was evaluated for right great 
toe pain.  The history of the right great toe disability was 
provided.  The bone and joint examination showed no 
significant edema.  Examination of the right great toe, 
however, revealed that the distal joint was essentially fused 
and it was modestly tender.  The veteran was assessed with 
right great toe chronic pain, status post fracture and 
surgical repair with probable fusion of the distal 
interphalangeal joint.  

The non-VA medical report from R.F.M, M.D., dated in July 
2003, indicated that the veteran's primary residual of the 
hallux dislocation was pain.  The cold increased the pain and 
he experienced stiffness.  The physical examination revealed 
that the veteran was in no acute distress.  There was 
absolutely no movement in the interphalangeal joint of the 
great toe.  He also experienced decreased motion in the 
metatarsophalangeal joint of the great toe.  There was no 
swelling or deformity seen.  The impression was posttraumatic 
degenerative joint disease of the great right toe.  

The medical records from Brook Army Medical Center, received 
in August 2003, showed that the veteran complained of 
difficulty wearing shoes.  On physical examination, the 
veteran was sensitive to the touch over the scar tissue.  The 
interphalangeal joint had range of motion less than 5 
degrees.  

The March 2004 statement from the veteran's wife reported her 
belief that the veteran suffered from traumatic arthritis as 
a result of a right hallux dislocation.  

In March 2004, the veteran presented personal testimony 
before the undersigned.  He testified that the right hallux 
dislocation included residuals of traumatic arthritis and 
difficulty walking for long periods of time.  He also 
testified that he held employment as a housekeeper and that 
the position required kneeling, bending, and stooping.  The 
residuals of the right hallux location impaired his ability 
to work.  The veteran testified that he developed decreased 
range of motion, pain, and stiffness.  He took medication for 
the pain, and he emphasized that the pain was primarily due 
to the residual arthritis.  

On VA examination, dated in October 2004, the examiner 
documented that the claims file reviewed.  A detailed history 
of the veteran's residuals of right hallux dislocation was 
provided.  The veteran's subjective complaints primarily 
included pain in the right great toe that radiated towards 
the ankle, he also reported numbness over the dorsum of the 
great toe around the incision site. 

The examiner noted that the veteran was able to work in spite 
of the residuals of a right hallux dislocation.  He took 
over-the-counter analgesics and the residuals did not affect 
the activities of daily living.  On physical examination, the 
neurologic functioning was intact.  Sensation was intact over 
the dorsum of the right toe.  The incision site from the 
previous surgery was well-healed.  

The range of motion studies showed that the right toe had 20 
degrees of dorsiflexion at the base of the great toe and 10 
degrees of plantar flexion.  The veteran suffered pain at 
these extremes.  It was noted that the veteran experienced 
limited interphalangeal motion of the toe and that the motion 
was painful.  

The examiner noted that the X-ray study of the foot showed 
osteoarthritis in interphalangeal joint of the right great 
toe.  There was very little joint space left in this region 
with some sclerotic bony changes around the joint.  

The veteran was assessed with posttraumatic arthritis of the 
right interphalangeal joint of the great toe.  It was noted 
that the arthritis was due to the injury to the right hallux 
that he sustained during his period of active service.  The 
examiner opined that based on a review of the claims file and 
the X-ray study, the severity of the residuals of a right 
hallux dislocation was moderate.  

Additional VA X-ray study, dated in October 2004, revealed an 
impression of mild degenerative changes of the bilateral 
first metatarsophalangeal joints and interphalangeal joint of 
the right great toe, and the right talonavicular joint.  

In the September 2005 statement, the veteran maintained that 
he was entitled to a rating higher than 10 percent for 
residuals of a right hallux dislocation.  He stated that his 
employment position as a housekeeper was impaired by the 
residuals.  The residuals included pain, arthritis, and loss 
of motion of the interphalangeal joint.  

III.  Analysis

The veteran contends that a rating in excess of 10 percent is 
warranted for right hallux dislocation.  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.

The RO assigned the veteran a 10 percent rating under 
38 C.F.R. § 4.71, Diagnostic code 5284.  This code provides a 
10 percent rating for a moderate foot injury, a 20 percent 
rating for a moderately severe foot injury and a 30 percent 
for a 30 percent foot injury.  The Board finds that this code 
is not necessarily the appropriate code to rate the veteran's 
impairment.  In this regard, this code pertains to the whole 
foot and the veteran's service-connected disability pertains 
to the right hallux (big/great toe).  Nonetheless, there is 
no evidence showing that the veteran's service-connected 
right hallux dislocation is analogous to a moderately severe 
foot injury.  The medical evidence shows that the veteran has 
pain and limitation of motion in the great toe.  In October 
2004 a VA examiner noted that the veteran had arthritis of 
the right great toe and physical examination revealed some 
pain and limitation of motion of the great toe.  The examiner 
stated that based on a review of the claims file, and x-ray 
studies, that the severity of the residuals of a right hallux 
dislocation was moderate.  As a moderately severe foot injury 
has not been demonstrated, the next higher rating of 20 
percent is not warranted under this diagnostic code.  

The veteran can be rated by analogy under Diagnostic Codes 
5280 and 5281as they pertains to the great toe.  See 
38 C.F.R. § 4.20.  These codes, however, provide a maximum 10 
percent rating for unilateral hallux valgus which is severe, 
if equivalent to amputation of the great toe and when it is 
operated on with resection of metatarsal head.  Hallux 
rigidus which is severe is to be rated as hallux valgus.  
38 C.F.R. § 4.71, Diagnostic Codes 5280, 5281.  The veteran's 
disability has been categorized as moderate based on physical 
findings, historical records, and x-ray studies.  In order 
for his condition to be considered severe, it must be 
equivalent to an amputation of the great toe.  No medical 
physician has stated this his service-connected right hallux 
dislocation is analogous to an amputation of the great toe.  
Even if such finding was made, no more than a 10 percent 
rating would be assignable under Diagnostic Codes 5280 or 
5281.

In order for the service-connected right hallux dislocation 
to receive the next higher rating of 30 percent under 
Diagnostic Code 5171, the medical evidence must show that his 
condition is analogous to amputation of the great toe with 
removal of the metatarsal head.  As noted above, such 
evidence is not demonstrated in the record.  As previously 
stated his condition is no more than moderately disabling.

The veteran and his representative argue that he is entitled 
to a separate evaluation for the residual of arthritis.  The 
Board finds that a separate evaluation under Diagnostic Codes 
5003 and 5010, which include criteria for evaluating 
degenerative arthritis, is not warranted because arthritis is 
already taken into consideration in the assignment of the 10 
percent rating under Diagnostic Code 5284.  An additional 
evaluation would violate the rule against pyramiding.  38 
C.F.R. § 4.14 (2004); see also Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994).  

The veteran maintains that the residuals of a right hallux 
dislocation impaired his ability to perform in his employment 
position as a housekeeper.  The Board has considered the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1); however, the record is silent for objective 
evidence that the veteran's disability results in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or that 
the disability has necessitated frequent periods of 
hospitalization.  In October 2004, the examiner stated that 
the veteran was able to work in spite of the residuals of the 
right hallux dislocation and that the veteran took over-the-
counter analgesics and the residuals did not affect the 
activities of daily living.  Given the foregoing, an 
extraschedular rating is not warranted.  

In light of the above, an initial rating higher than 10 
percent for residuals of a hallux dislocation is not 
warranted.  The preponderance of the evidence is against the 
claim, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  


ORDER

Entitlement to an initial increased rating, higher than 10 
percent, for residuals of right hallux dislocation is denied.  



____________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


